Citation Nr: 0812455	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
history of lymph node enlargements, bilateral axillae.

2.  Entitlement to service connection for lung cancer due to 
herbicide and asbestos exposure.

3.  Entitlement to service connection for diabetes mellitus, 
including due to herbicide exposure.

4.  Entitlement to service connection for lipomas on the 
chest and neck.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 October 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2007, to support his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a "Travel Board" hearing; a copy of the hearing 
transcript is associated with the claims file.  During the 
hearing he submitted additional evidence and waived his right 
to have the RO initially consider this evidence.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).

Also during his September 2007 Travel Board hearing, the 
veteran withdrew his claim for a total disability rating 
based on individual unemployability (TDIU).  38 C.F.R. 
§ 20.204 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), which reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  The veteran's claim for service 
connection for lung cancer is subject to this stay and its 
adjudication therefore must be deferred.  However, with 
respect to his claim for service connection for diabetes 
mellitus, as will be explained, inasmuch as there is no 
medical evidence confirming he has this condition, 
despite his indications during his September 2007 hearing 
that he had received this diagnosis, there is no basis upon 
which to stay further proceedings and the Board will go ahead 
and adjudicate this pending claim - although it, too, would 
otherwise be subject to the Haas stay.


FINDINGS OF FACT

1.  The veteran's service-connected excision scars for lymph 
node enlargements, bilateral axillae, are small, essentially 
asymptomatic, and not productive of limitation of function.

2.  The competent medical evidence of record does not show 
the veteran has diabetes mellitus.

3.  The competent medical evidence of record also does not 
show the veteran has lipomas on his chest and neck.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for excision scars 
for lymph node enlargements, bilateral axillae, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.118, Diagnostic Codes 7819 (2007).

2.  The veteran does not have diabetes mellitus due to a 
disease or injury incurred in or aggravated by his military 
service or that may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The veteran also does not have lipomas on his chest and 
neck from disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  When a claim is for service 
connection, VA must also provide notice that a disability 
rating and an effective date will be assigned for an award of 
benefits if service connection is granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice should be provided to a 
claimant before an initial unfavorable agency of original 
jurisdiction decision on a claim.  However, if, for whatever 
reason, this did not occur, VA can "cure" this timing 
defect by providing any necessary notice and going back and 
readjudicating the claim such that the intended purpose of 
the notice is not frustrated and the veteran is 
given opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. September 17, 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to his service-connection claims, in June 2004 
and prior to the April 2005 rating decision on appeal, VA 
sent the veteran a timely VCAA notice letter that satisfied 
all the requirements noted above - except that it did not 
advise him that a downstream disability rating and an 
effective date for an award of benefits will be assigned if 
service connection is eventually granted.  See Dingess, 
supra.  However, he has since been provided this required 
Dingess notice in letters date in June 2007 and October 2007, 
and after providing this additional notice in June 2007, the 
RO went back and readjudicated his claim in the July 2007 
supplemental statement of the case (SSOC).  See again, 
Mayfield IV and Prickett, indicating this effectively 
"cured" the timing error in the provision of this 
additional, but necessary, notice.

For an increased-compensation claim, such as this one 
involving the veteran's history of lymph node enlargements, 
bilateral axillae, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

By letter dated in June 2007, the veteran was advised of the 
evidence necessary to substantiate a claim for an increased 
rating and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send information describing 
additional evidence, or the evidence itself, which would 
include that in his possession.  In this letter, he also was 
notified that VA uses a schedule for evaluating disabilities 
and that depending on the disability involved, assigns a 
rating from 0 to as much as 100 percent.  He was told that in 
determining a disability rating, VA considers the severity 
and duration of the symptoms and the impact of the condition 
upon employment.  He was also notified of examples of 
evidence that he should identify or provide that may affect 
how his disability is rated.  Accordingly, adequate notice 
was provided and the claim was thereafter readjudicated in 
the July 2007 SSOC.  See Mayfield IV and Prickett.  

The veteran was also provided the specific rating criteria 
for evaluating his service-connected history of lymph node 
enlargements, bilateral axillae, in the July 2005 SOC, and he 
demonstrated actual knowledge of these criteria based upon 
his September 2007 hearing testimony and the statements made 
on his behalf by his accredited representative.  Accordingly, 
the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been obtained and associated with the claims folder and he 
was afforded a VA general medical examination in connection 
with his claims in January 2005.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  Indeed, the veteran indicated in a June 2007 form 
responding to the VCAA notice that he had no additional 
information or evidence to submit.  Accordingly, the Board 
finds that the current medical evidence of record is adequate 
for purposes of rendering a decision concerning his appeal.  
That is to say,  no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.

Increased Rating

The veteran's service medical records show that he was 
treated for a swollen lymph gland of the right armpit in 
December 1968.  In January 1969, he had developed left 
lymphadenopathy.  A biopsy was performed on the right side in 
March 1969.  A VA examination in May 1996 noted that the 
veteran stated that he had had lipomas for about fifteen 
years - one removed from the right forearm in 1968, from the 
right leg which recurs, and one removed from the left axilla 
in November 1995.  The diagnosis was multiple lipomas both 
axillae, right arm, and right leg.  

Based on these findings, the RO issued a rating decision in 
October 1996 in which it granted service connection for 
lipoma bilateral arms under Diagnostic Code 7819 for new 
benign skin growths, which should be rated as scars on the 
basis of a disfigurement or as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character manifestations.  The RO, however, assigned a 
noncompensable (zero percent) rating based on the fact that 
there was no evidence of exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Effective August 30, 2002, the rating criteria for diseases 
of the skin were revised.  See 67 Fed. Reg. 49590 (Jul. 31, 
2002).  Since the veteran's claim for an increased evaluation 
was filed in May 2004, only these "new" criteria apply.

Diagnostic Code 7819 provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or for impairment of function (Diagnostic Code 
7805).  38 C.F.R. § 4.118.

In turn, these diagnostic codes provide a compensable rating 
for a scar that is deep or that causes limited motion in an 
area or areas exceeding 6 square inches (39 square 
centimeters); for a superficial scar that does not cause 
limited motion but which covers an area of 144 square inches 
(929 sq. cm.) or greater; for an unstable, superficial scar; 
for a superficial scar that is painful on examination; or for 
a scar that causes limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable disability rating for 
the veteran's history of lymph node enlargements, bilateral 
axillae.  



Although there are extensive VA outpatient treatment records, 
the only relevant evidence for consideration with respect to 
the veteran's claim for a higher rating for the history of 
lymph node enlargements, bilateral axillae, is a January 2005 
VA examination report revealing no evidence of any lipomas on 
physical evaluation.  The examiner considered the veteran's 
medical history, including the evidence in his claims file, 
yet was unable to discern any notable pathology.  In 
addition, although different scars all over his body, to 
include the lipoma excision scars, were also noted, these 
scars are described as not tender or painful and not adherent 
to the underlying tissue.  The veteran's skin also is 
reportedly supple, and there is no instability, ulcer 
formation, or breakdown of his skin.  As well, there is no 
elevation or depression of the scars; instead, they are 
superficial and not deep, and there is no inflammation, 
edema, or keloid formation.  The colors are hyperpigmented; 
the scars do not distort the anatomy; there is no induration 
or inflexibility of the scars subject to this appeal; there 
is no associated limitation of motion; and there is no 
obvious disfigurement.  Although the scars are superficial 
and do not cause any associated limited motion, it is equally 
worth noting they do not involve an area of 144 square inches 
(929 sq. cm.) or greater - rather, to the contrary, they 
cover an area significantly less than this.  There is no 
evidence of abnormalities of skin or soft tissue that extend 
over a large area, limitation of motion due to the scarring, 
pain on examination of the scars, or frequent loss of 
covering of skin over the scars so as to warrant a 
compensable rating.

With respect to the lipoma, bilateral arms, the January 2005 
VA examiner provided the following explanation:  

There is nothing in the history which states that 
[the veteran] had lipoma in 1969.  What had 
happened in 1969, he had right trochlear lymph node 
enlargement and the cause is not known at the time.  
They did a biopsy on these notes and they found 
that these were small, discrete, noncaseating 
granulomas.  Biopsy showed noncaseating granuloma 
of the lymph nodes.  Tuberculin skin test 
was negative.  There was no evidence to suggest 
anything beyond a chronic inflammatory reaction as 
a result of cuts in the past.  The only reference 
we have to any lumps is the supratrochlear lymph 
nodes and the lymph nodes in his axillary area, 
which he developed later in 1995 and 1999, which 
were also apparently non granulomatous type lymph 
enlargement.  There was no evidence to suggest 
there was any lipoma.  This lipoma diagnosis 
appears to be a misnomer.  There is no purpose of 
pursuing it any further if it is not on record.  

The diagnoses included no objective evidence to support the 
diagnosis of lipoma of the arms.  The examiner commented that 
the only service-connected product of the veteran's arms was 
a noncaseating granuloma of the right elbow area.  In sum, 
there is simply no basis to assign a compensable rating for 
his service-connected history of lymph node enlargements, 
bilateral axillae.  Indeed, there is question to even wonder 
whether this condition should be service connected.

In this regard, the Board acknowledges the veteran's 
complaints of pain and pressure in the area of his lymph 
nodes; however, the competent medical evidence does not 
include objective clinical findings to support these 
subjective complaints.  

In light of these findings, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for his 
service-connected history of lymph node enlargements, 
bilateral axillae.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
Accordingly, the appeal is denied.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Specifically, a VA examiner concluded in January 
2005 that the veteran's skin condition did not interfere with 
his employment.  

Service Connection

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including diabetes mellitus, if it is shown the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and such 
disease became manifest to a degree of 10 percent within one 
year from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are 
not intended to limit service connection to diseases 
so diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d).  

The veteran's claim is based on the theory that he was 
exposed to herbicide agents while serving in Vietnam.  Under 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent, including Agent Orange, during active 
military, naval or air service and has a disease that is 
listed in § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease in service, 
provided that the rebuttable presumptions of § 3.307(d) are 
also satisfied.  The diseases that may be presumptively 
associated with service connection when the rebuttable 
presumption provisions of § 3.307(d) include:  chloracne or 
other acneform disease consistent with chloracne; 
type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than osteasarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma).  38 C.F.R. 
§ 3.309(e).  

Applicable regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era").  
38 C.F.R. § 3.307(a)(6)(iii) "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The veteran is not limited to demonstrating service 
connection is warranted on a presumptive basis.  Service 
connection may also be established with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Generally, to prevail on a claim of service 
connection on the merits, there must be medical evidence of 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against), with the 
veteran prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As mentioned, the veteran asserts that he has diabetes 
mellitus as a result of Agent Orange exposure in Vietnam (or 
on a ship off shore).

The veteran's service medical records do not mention any 
complaints of relevant symptoms or show a diagnosis of 
diabetes.

The veteran's post-service medical records, including his VA 
and private treatment records, also are unremarkable for any 
diagnosis or treatment of diabetes mellitus.  Specifically, 
although his treatment records note a prior medical history 
of diabetes mellitus with peripheral neuropathy and that he 
was on a diabetic diet, these records are silent with respect 
to specific diagnosis of or treatment for diabetes mellitus.  

Moreover, upon VA examination in January 2005, the examiner 
noted that the veteran stated that he had been diagnosed as a 
diabetic and had been treated for peripheral neuritis.  He 
was complaining of numbness in his feet, which he said had 
been ongoing for a couple of years.  He stated that his 
doctors had related this symptom to his diabetes.  However, 
the examiner noted there was nothing in the laboratory 
findings to suggest the veteran has diabetes.  His abnormal 
liver function suggest that he has chronic hepatitis, which 
is confirmed.  The examiner concluded that the veteran 
"definitely probably has abnormal glucose metabolism as a 
result of his liver pathology and not because of diabetes."  
The examiner stated that he did not believe the veteran has 
diabetes, but that he did believe the veteran has peripheral 
neuropathy which is most likely related to his hepatitis C.  



Simply put, there is insufficient evidence in the file to 
confirm the veteran has diabetes mellitus.  He indicated 
during his September 2007 Travel Board hearing that he would 
be submitting this documentary evidence to prove he does have 
diabetes mellitus.  So the Board held the record open an 
additional 30 days to allow him this opportunity, including 
in particular so he could obtain this evidence from 
University Hospital.  However, to date, he still has not met 
this threshold and perhaps most fundamental evidentiary 
burden of establishing he has this claimed condition.

Similarly, with respect to the claim for service connection 
for lipomas on the chest and neck area, the veteran's service 
medical records are silent with respect to relevant 
complaints or findings concerning that claimed condition 
also.  

The post-service medical records reflect that the veteran has 
undergone multiple biopsies, to include in the chest and neck 
area.  However, upon VA examination in January 2005, the 
examiner reviewed the veteran's claims file, to include the 
veteran's history of multiple biopsies, and concluded that 
"there is nothing to suggest there were any lipomas at all 
of his neck or chest."  The diagnoses indicated "no 
evidence to support a diagnosis of lipoma of the chest and 
neck area."  The examiner concluded there are no lipomas 
supported by the diagnosis on examination or by history.  

Congress has specifically limited entitlement to service 
connection for instances in which disease or injury have 
resulted in an actual disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of a present disability 
(and, if so, of a nexus, i.e., link, between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, as there is no evidence that the veteran currently 
has diabetes or lipomas on his chest and neck area, his 
claims for these conditions must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability).


The veteran's assertions, to include his written 
communications and hearing testimony, have been taken into 
account in adjudicating these claims; however, as a layman, 
he does not have the necessary medical training and/or 
expertise to give a probative opinion on the diagnosis of his 
diabetes mellitus or lipomas on the chest and neck area.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is competent to 
attest to symptoms he has personally experienced; however, he 
is not competent to provide a diagnosis or findings with 
respect to such symptoms.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); and Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claims, this doctrine 
is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for history of lymph node enlargements, 
bilateral axillae, is denied.

Service connection for diabetes mellitus is denied.

Service connection for lipomas on the chest and neck area is 
denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


